Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for manufacturing a microelectronic device including a first part of these resistive memories being configured to form an unclonable physical function, better known as the acronym PUF, the resistive memories of said first part of resistive memories being said PUF memories, a second part of resistive memories being to provide a memory function to the microelectronic device, the resistive memories of the second part being called storage memories, the manufacturing method comprising the following steps of: providing a support comprising a plurality of first metal electrodes, for each first electrode, forming a dielectric layer portion comprising a first contact surface facing the corresponding first electrode and a second surface opposite to the first contact surface, the dielectric layer portions for forming the PUF memories having, on at least one of the first contact surface and the second surface, a surface roughness greater than that of the same surface of the dielectric layer portions for forming the storage memories, for each dielectric layer portion, forming a second electrode facing the second surface, and the dielectric layer portion being interposed between the first and second electrodes, the resistive memories being thus formed, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a microelectronic device including a first part of these resistive memories being configured to form an unclonable physical function, better known as the acronym PUF, the resistive memories of said first part of resistive memories being called PUF memories, a second part of resistive memories being to provide a memory function to the microelectronic device, the resistive memories of the second part being called storage memories, the device comprising a support, each resistive memory comprising: a first metal electrode and a second metal electrode, the first electrode being arranged in a support, a dielectric layer portion interposed between the first and second electrodes and having a first contact surface facing the first electrode and a second contact surface facing the second electrode, wherein the dielectric layer portions of the PUF memories have, on at least one of the first contact surface and the second contact surface, a surface roughness of said surface greater than that of the same surface of the dielectric layer portions of the storage memories, as in the context of claim 12.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816